Citation Nr: 0305369	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  99-22 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than March 25, 
1997, for the grant of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
24, 1997, for the grant of a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


L. M. Barnard, Counsel

REMAND

The veteran served on active duty from February 1968 to 
December 1969.

This appeal arose from a January 1999 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for 
PTSD, effective from October 1997, and from a July 1999 
rating action that awarded TDIU benefits effective from 
September 1997.  In the same July 1999 rating action, the 
effective date assigned for PTSD was established from March 
1997.  

In correspondence received in October 2000, it was 
essentially argued that March 1993 and November 1995 rating 
actions were erroneous in failing to award TDIU benefits.  
These claims of error are inextricably intertwined with the 
claim of an earlier effective date for TDIU benefits.  
Therefore, they must be adjudicated prior to a final 
determination regarding the TDIU effective date appeal 
presently before the Board.  

It is further noted that this case was remanded in February 
2001.  This remand had referred to an October 2000 assertion 
that the veteran had received VA treatment for PTSD prior to 
March 25, 1997 and that not all these records had been 
associated with the claims file.  A remand had been requested 
at that time so that the RO could obtain all VA treatment 
records not currently in the file, so it could be determined 
whether this treatment could be construed to be a claim for 
benefits.  None of these records appear to have been 
requested or associated with the claims folder.  According to 
Stegall v. West, 11 Vet. App. 268 (1998), once the Board 
remands a case, there is a duty to ensure compliance with the 
terms of the remand.  Since the instructions of the February 
2001 were not complied with, this case must be returned to 
the RO to ensure such compliance.  This action will also give 
the RO the opportunity to ensure compliance with the 
provision of the Veterans Claims Assistance Act of 2000, 
which does not appear to have been explicitly addressed.  

Under the circumstances described above, this case is 
REMANDED to the RO for the following:

1.  The RO should send the veteran the 
necessary correspondence and undertake 
any indicated development as deemed 
necessary to comply with provisions of 
the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103A & 
5107 (2002).

2.  The RO must adjudicate the claims of 
CUE for failing to award TDIU benefits in 
the March 1993 and November 1995 rating 
actions.  If the claims of CUE are denied 
by the RO, the veteran should be advised 
that if he disagrees with these 
decisions, he must do so in writing and 
that it will be necessary for him to 
submit a substantive appeal following the 
issuance of a statement of the case, if 
he wants the Board to consider the 
matter.  

3.  The veteran should be requested to 
provide the location and dates of VA 
treatment he received for PTSD.  
Thereafter, the RO should obtain and 
associate with the file all treatment 
records referred to, which are not 
already of record.

4.  Following compliance with the above-
requested development, the RO should re-
adjudicate the issues of entitlement to 
an effective date earlier than March 25, 
1997 for the grant of service connection 
for PTSD and entitlement to an effective 
date earlier than September 24, 1997 for 
the grant of a total rating based on 
individual unemployability due to 
service-connected disability.  If either 
decision does not result in a complete 
grant of the benefits sought, the case 
should be returned to the Board 
consistent with applicable appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




